Citation Nr: 0433646	
Decision Date: 12/21/04    Archive Date: 12/29/04

DOCKET NO.  99-15 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for anterior cruciate ligament deficiency, to include 
status post medial meniscectomy, of the right knee.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for arthritis of the right knee.  

3.  Entitlement to an initial compensable evaluation for 
morphea.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for varicose veins of the right calf, for the period 
from September 1, 1995, to August 26, 2002.  

5.  Entitlement to an evaluation in excess of 20 percent for 
varicose veins of the right calf, for the period from August 
27, 2002, to February 16, 2004.  

6.  Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the right calf, for the period on and after 
February 17, 2004.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971, from November 1975 to January 1982, and from 
September 1982 to August 1995.  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of April 1997 and March 2001 rating 
decisions.  

In the April 1997 rating decision, the RO, inter alia, 
granted the veteran service connection and assigned an 
initial 10 percent evaluation for anterior cruciate ligament 
(ACL) deficiency of the right knee, effective September 1, 
1995.  Additionally, the RO granted service connection and 
assigned initial noncompensable evaluations for both varicose 
veins of the right calf and for morphea, effective September 
1, 1995.  Furthermore, the RO denied the veteran's claim for 
service connection for tinea versicolor.  The veteran filed a 
notice of disagreement (NOD) in December 1997, and the RO 
issued a statement of the case (SOC) in June 1999.  The 
veteran filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in August 1999.  

In February 2000, the veteran underwent a medial meniscectomy 
of the right knee.  

In the March 2001 rating decision, the RO granted the veteran 
service connection and assigned an initial 10 percent rating 
for arthritis of the right knee, effective December 15, 1999.  
The RO also granted service connection for tinea versicolor 
and assigned a noncompensable rating effective September 1, 
1995.  As the action granting service connection for tinea 
versicolor is considered a full grant of the benefit sought 
on appeal with respect to that issue, the issues remaining on 
appeal are limited to those on the title page.  

In an October 2001 supplemental SOC (SSOC), the RO increased 
the veteran's disability rating for varicose veins of the 
right calf from noncompensable to 10 percent, effective 
September 1, 1995.  The RO continued those disability ratings 
assigned for ACL deficiency/status post medial meniscectomy 
of the right knee and morphea.  

In November 2001, the veteran filed an NOD as to the initial 
10 percent evaluation assigned for arthritis of the right 
knee.  

In a February 2003 SSOC, the RO increased the veteran's 
disability rating for varicose veins of the right calf from 
10 percent to 20 percent, effective August 27, 2002.  The RO 
continued those disability ratings assigned for ACL 
deficiency/status post medial meniscectomy of the right knee 
and morphea.  

Also in February 2003, the RO issued the veteran an SOC as to 
the initial 10 percent evaluation assigned for arthritis of 
the right knee.  The veteran filed a substantive appeal (via 
a written argument) in March 2003.  

In a May 2004 SSOC, the RO increased the veteran's disability 
rating for varicose veins of the right calf from 20 percent 
to 40 percent, effective February 17, 2004.  The RO continued 
those disability ratings assigned for ACL deficiency/status 
post medial meniscectomy of the right knee and morphea.  

As the veteran's appeal emanates from his disagreement with 
the initial evaluations assigned following the grants of 
service connection for ACL deficiency/status post medial 
meniscectomy of the right knee, arthritis of the right knee, 
morphea, and varicose veins of the right calf, the Board has 
characterized the claims for an initial rating, in accordance 
with Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).  
Furthermore, the RO has granted staged ratings for the 
veteran's varicose veins of the right calf, consistent with 
the Fenderson decision, in this appeal.  However, as higher 
ratings are available for this condition at each stage noted 
above, and the veteran is presumed to seek the maximum 
available benefit for a disability, the matters on the title 
page remain viable on appeal.  Id; AB v. Brown, 6 Vet. App. 
35, 38 (1993).  

For the reason expressed below, these matters are being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.  

REMAND

On a VA Form 9, dated in September 2003, the veteran checked 
a box indicating his desire for a hearing before a member of 
the Board at the local VA office (Travel Board hearing).  In 
an August 2004 Statement of Representative in Appeals Case, 
the veteran's representative again noted the veteran's 
request for a Travel Board hearing.  

Pursuant to 38 C.F.R. § 20.700 (2004), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board).  Under these circumstances, in accordance with his 
request, the veteran must be provided an opportunity to 
present testimony during a Travel Board hearing.

To ensure that all due process requirements are met, the 
matters on appeal are hereby REMANDED to the RO, via the AMC, 
for the following action:
 
The RO should schedule the veteran for a 
Travel Board hearing in accordance with 
his September 2003 request.  The RO 
should notify the veteran (and his 
representative) of the date and time of 
the hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  After the hearing, 
the claims file should be returned to the 
Board in accordance with current 
appellate procedures.
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 




